Citation Nr: 0905884	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-35 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
basal cell carcinoma, and assigned a 30 percent initial 
evaluation, effective from December 16, 2003.  

In August 2005, the Veteran testified during a hearing before 
a Decision Review Officer.  A transcript of that hearing is 
of record.  In October 2008, the Veteran and his spouse 
testified during a Travel Board Hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service-connected basal cell carcinoma is 
currently rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7806 (for dermatitis or eczema) and DC 7818 (for 
malignant skin neoplasm) utilizing Diagnostic Codes 7800 - 
7805.

The evidence of record includes photographs of the Veteran's 
neck and face which indicate at least one scar.  Moreover, 
the February 2004 VA examiner noted that the Veteran had 
previously had approximately 150 basal cell carcinomas 
removed from the thorax, arms, face, neck, and lower legs 
below the knee.  Because the criteria for rating under DC 
7800 is dependent on characteristics of the scars on the 
head, neck, and face, the Board finds that a VA examination 
and opinion indicating the characteristics of the Veteran's 
head, neck, and face scars due to basal cell carcinoma may 
further assist the Board in developing a more complete 
picture of the Veteran's disability and a reasonable effort 
should be made to obtain them.  See 38 U.S.C.A. § 5103A(b) 38 
C.F.R. § 3.159(c)(4)(i), §3.326 (2008).  The Board notes that 
the 2004 VA examiner opined that the Veteran's face has 
severe acne rosacea so the examiner was unable to actually 
visualize any previous excisions; however, no such opinion 
was made regarding the neck or other areas of the body.  
Additionally, the February 2004 VA examiner did not opine as 
to the percentage of the entire body, and the percentage of 
the exposed areas of the body, that were affected by the 
basal cell carcinoma residual scars.  Such is for 
consideration in rating the disability under DC 7806.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to identify 
the characteristics of the scars due 
to basal cell carcinoma on the 
Veteran's entire body, to include 
the head, neck, face, thorax and 
lower legs.  The examiner should 
note the size and characteristics of 
the scars, to include any adherence, 
depressed or elevated contour, hypo- 
or hyper-pigmentation, skin texture, 
missing underlying soft tissue, or 
indurated or inflexible skin.  In 
addition, the examiner should note 
if the Veteran has, or does not 
have, any body scars which are deep 
or that cause limited motion, and 
their location and size.  The 
percentage of the entire body 
affected by the basal cell carcinoma 
scars, as well as percentage of 
exposed area of the body affected by 
the basal cell carcinoma scars, 
should be identified.   The 
Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for 
review.  All evaluations deemed 
necessary should be performed and 
the results noted in the examination 
report.  

The Veteran should be advised that 
failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 
(2008).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the initial 
evaluation issue on appeal.  If the 
benefit sought on appeal is not 
granted, the RO should issue a 
supplemental statement of the case 
and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




